                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   ELKINS

DALE P. FIELD, JR.,

                   Plaintiff,

                                                      Civ. Action No. 2:19-CV-36
                                                                (Kleeh)


ALTRIA GROUP, INC.,

                   Defendant.

     ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 15],
           GRANTING MOTION TO DISMISS [ECF NO. 4], AND
         GRANTING MOTION TO AMEND COMPLAINT [ECF NO. 7]

     Pending before the Court is a Report and Recommendation

(“R&R”)    by     the    Honorable        Michael      J.     Aloi,    United      States

Magistrate Judge. For the reasons discussed below, the Court

adopts the R&R.

                              I.     PROCEDURAL HISTORY

     This action was originally filed in the Circuit Court of

Randolph County, West Virginia. It was timely removed to the

Northern     District        of    West    Virginia    on     June     10,   2019.    The

Plaintiff,      Dale    P.    Field,      Jr.   (“Field”),      brought      ten   claims

against    the    Defendant,         Altria     Group,      Inc.      (“Altria”):     (I)

Negligence;      (II)    Misrepresentation;           (III)    Advertising         Injury;

(IV) Moral Wrong; (V) Intentional Wrong; (VI) Harmful Behavior;

(VII, VIII, IX) Bodily Harm, Physical Harm, Continuing Harm; and

(X) Irreparable Injury. Altria moved to dismiss the Complaint
FIELD V. ALTRIA GROUP                                       2:19-CV-36

     ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 15],
           GRANTING MOTION TO DISMISS [ECF NO. 4], AND
         GRANTING MOTION TO AMEND COMPLAINT [ECF NO. 7]

for lack of personal jurisdiction. Plaintiff filed a Motion to

Add Defendant, seeking to name Philip Morris USA, Inc. (“Philip

Morris”)   as   an   additional   defendant   without   dismissing   the

claims against Altria. Plaintiff also filed a Response to the

Motion to Dismiss.

     Pursuant to 28 U.S.C. § 636, the Court referred this action

to United States Magistrate Judge Michael J. Aloi for review.

Altria then filed a Reply to its Motion to Dismiss. On October

29, 2019, Judge Aloi entered his R&R. The R&R recommends that

the Court grant Altria’s Motion to Dismiss and that the Court

construe the Motion to Add Defendant as a Motion to Amend the

Complaint. It further recommends that the Court grant the Motion

to Amend the Complaint. Judge Aloi directed Field to file an

Amended Complaint on Philip Morris within 21 days of receipt of

the Report and Recommendation. After a request for an extension

was granted, Field filed an Amended Complaint on December 23,

2019, naming Philip Morris as a defendant.

                        II.   STANDARD OF REVIEW

     When considering a magistrate judge’s R&R pursuant to 28

U.S.C. § 636(b)(1), the Court must review de novo those portions

                                    2
FIELD V. ALTRIA GROUP                                                   2:19-CV-36

     ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 15],
           GRANTING MOTION TO DISMISS [ECF NO. 4], AND
         GRANTING MOTION TO AMEND COMPLAINT [ECF NO. 7]

to which objection is timely made. Otherwise, “the Court may

adopt,   without      explanation,      any       of   the    magistrate     judge’s

recommendations” to which there is no objection. Dellarcirprete

v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007)

(citing Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)).

Courts   will    uphold   portions      of    a   recommendation       to   which   no

objection has been made unless they are clearly erroneous. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005).

     Here,      the   parties    were   ordered        by    Judge   Aloi   to    file

written objections to the R&R within fourteen (14) days after

being served with a copy of it. The parties were notified that

failure to timely file written objections “shall constitute a

waiver of de novo review by the District Court and a waiver of

appellate review by the Circuit Court of Appeals.” To date, no

party has filed objections to the R&R. Accordingly, the Court

has reviewed the R&R for clear error.

                                III. CONCLUSION

     Upon    careful    review    of    the    above,       and   finding   no   clear

error, the Court ORDERS the following:

                                         3
FIELD V. ALTRIA GROUP                                                     2:19-CV-36

        ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 15],
              GRANTING MOTION TO DISMISS [ECF NO. 4], AND
            GRANTING MOTION TO AMEND COMPLAINT [ECF NO. 7]

              •    The R&R is ADOPTED [ECF No. 15];

              •    Altria’s Motion to Dismiss [ECF No. 4] is
                   GRANTED;

              •    All claims against Altria              are        hereby
                   DISMISSED WITH PREJUDICE;

              •    Field’s Motion to Add Defendant [ECF No.
                   7] is construed as a Motion to Amend
                   Complaint;

              •    The Motion to Amend Complaint [ECF No. 7]
                   is GRANTED; and

              •    The Amended Complaint [ECF             No.     21]    is
                   deemed FILED as of TODAY.

     It is so ORDERED.

     The      Court    DIRECTS    the   Clerk    to    transmit      copies   of   this

Order    to       counsel   of   record,   to    the    pro     se    plaintiff    via

certified mail, return receipt requested, and to the Honorable

Michael J. Aloi, United States Magistrate Judge. The Clerk is

also DIRECTED to issue a summons for Field’s use.

     DATED: February 3, 2020

                                                 /s/ Thomas S. Kleeh
                                                ____________________________
                                                THOMAS S. KLEEH
                                                UNITED STATES DISTRICT JUDGE



                                           4
